Order filed January 13, 2015




                                      In The

                     Fourteenth Court of Appeals
                            NO. 14-14-00555-CV
                        LEON LAVIOLETTE, Appellant

                                        V.

                     MICHAEL RUTHERFORD, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-31571

                                    ORDER

      Appellant’s brief was due December 29, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 12,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                      PER CURIAM